
	
		VI
		112th CONGRESS
		1st Session
		S. 521
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Tim Lowery and Paul Nettleton of Owyhee
		  County, Idaho.
	
	
		1.Eligibility of Tim Lowery and
			 Paul Nettleton for Equal Access to Justice AwardNotwithstanding any contrary provisions of
			 section 2412 of title 28, United States Code, Tim Lowery and Paul Nettleton of
			 Owyhee County, Idaho, shall each be eligible for the award of fees and other
			 expenses (including reasonable attorney fees) incurred to defend the stock
			 water rights of Tim Lowery and Paul Nettleton unsuccessfully claimed by the
			 Bureau of Land Management in litigation relating to the Snake River Basin
			 Adjudication.
		
